ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                              )
                                          )
SI-HLH-JV                                 )      ASBCA No. 58071
                                          )
Under Contract No. W5J9JE-11-C-0024       )

APPEARANCES FOR THE APPELLANT:                   Herman M. Braude, Esq.
                                                 Edward D. Manchester, Esq.
                                                  Braude Law Group, P.C.
                                                  Rockville, MD

APPEARANCES FOR THE GOVERNMENT:                  Michael P. Goodman, Esq.
                                                  Engineer Chief Trial Attorney
                                                 Cara M. Mroczek, Esq.
                                                 Matthew Tilghman, Esq.
                                                 Rebecca L. Bockmann, Esq.
                                                  Engineer Trial Attorneys
                                                  U.S. Army Engineer District, Middle East
                                                  Winchester, VA

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it has been dismissed from the
Board's docket with prejudice.

      Dated: January 24, 2019



                                               DONALD E. KINNER               ,,
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58071, Appeal of SI-HLH-JV,
rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2